ORDER

Pro se Kentucky prisoner Charles Card-well appeals a district court order that dismissed his 28 U.S.C. § 2254 petition. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
A detailed recitation of the pertinent facts are set out in Cardwell v. Kentucky, 12 S.W.3d 672 (Ky.2000), and need not be repeated here. The gist of the matter is that Cardwell was sentenced to a total of fifteen years of imprisonment, but the written judgment by the trial court in the ultimate sentencing proceeding led prison officials to believe the total sentence was a ten-year term. The trial court later corrected its error in an amended judgment, and Cardwell claims the amended judgment violated his constitutional rights.
Nothing in the federal constitution prevents a state from ensuring that its records accurately reflect the disposition of criminal proceedings.
Accordingly, we affirm the district court’s judgment for the reasons stated by that court in its memorandum opinion entered on May 29, 2001.